TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00678-CV


In re Wanda F. Look, as Trustee of the Dwight Look Revocable Trust 
and as Independent Executor of the Estate of Dwight Look, Deceased





ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		The parties to this cause have filed an Agreed Emergency Motion for Limited Lifting
of Stay Order relating to this Court's stay of proceedings in the probate court of November 10, 2005.
		This Court's order of November 10, 2005, is modified to lift the stay of proceedings
in the case styled Guardianship of Robert Look Jameson, a Minor, No. 83,252, in Travis County
Probate Court No. 1 for the limited purpose of allowing the parties to file with the probate court a
Motion to Approve Settlement Agreement--Claims Against Brokers, and allowing the probate court
to act on such motion to the extent the subject matter of the motion is properly before the probate
court in the guardianship proceeding.  In all other respects, this Court's stay order of November 10,
2005, remains in effect.
		This Court does not express an opinion regarding whether the approval of the court
in Nueces County--where the original probate proceeding is pending--is required or advisable with
respect to the subject matter of the Motion to Approve Settlement Agreement.  To the extent the
subject matter of the motion may require the approval of the court in Nueces County or the parties
believe such approval is advisable, the parties are granted relief from their agreement to suspend
those proceedings to seek such approval.  This order is not to be construed as a ruling on the merits
of any issue in this original proceeding or a grant of authority to the Travis County Probate Court
No. 1 to enter any order beyond its jurisdiction.
		Ordered October 5, 2006.
 

  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop